This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 34,307

 5 TIFFANY HENDERSON,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 Karen L. Parsons, District Judge


 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Tania Shahani, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
 1   {1}   Defendant appeals from a conviction for DWI (fourth offense). We previously

 2 issued a notice of proposed summary disposition in which we proposed to uphold the

 3 conviction. Defendant has filed a memorandum in opposition. After due consideration,

 4 we remain unpersuaded. We therefore affirm.

 5   {2}   Defendant has raised a single issue, challenging the sufficiency of the State’s

 6 showing that she has three prior DWI convictions. In this context, we review for

 7 substantial evidence, viewing the evidence in the light most favorable to the State.

 8 State v. Clements, 2009-NMCA-085, ¶ 27, 146 N.M. 745, 215 P.3d 514.

 9   {3}   Below, the State presented certified copies of judgments of conviction,

10 accurately reflecting both Defendant’s name and date of birth. [MIO 3] These

11 documents supplied admissible and persuasive evidence of identity, conviction, and

12 timing. As such, the State satisfied its burden of proof. See generally id. ¶ 22.

13   {4}   In her memorandum in opposition Defendant continues to assert that additional

14 evidence of identity should have been required, such as fingerprints or social security

15 numbers. [MIO 3-4] As support for this proposition, Defendant relies upon Clements.

16 However, as we previously observed, the absence of such evidence was significant in

17 Clements only because the judgments upon which the State relied did not accurately

18 reflect the defendant’s name and contained no other identifying information such as

19 date of birth. Id. ¶ 20. Insofar as the certified copies of judgments utilized in this case

                                                2
1 accurately reflected both Defendant’s name and her date of birth, additional

2 identifying information was not required.

3   {5}   Accordingly, for the reasons stated in the notice of proposed summary

4 disposition and above, we affirm.

5   {6}   IT IS SO ORDERED.


6                                             ________________________________
7                                             JAMES J. WECHSLER, Judge


8 WE CONCUR:


 9 ________________________________
10 LINDA M. VANZI, Judge


11 ________________________________
12 TIMOTHY L. GARCIA, Judge




                                          3